Citation Nr: 0716506	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-44 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1972 to February 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran is not helpless or blind or nearly helpless 
or blind, and/or a patient in a nursing home because of 
mental or physical incapacity; he does not require the daily 
assistance of another person to perform the activities of 
daily living or to protect himself from the dangers of his 
environment.

2.  The veteran is not substantially confined to his home or 
immediate premises by reason of disability or disabilities, 
which it is reasonably certain will remain throughout his 
lifetime.

3.  The veteran does not have a single permanent disability 
rated 100 percent disabling with additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is a VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).

The claimant's pertinent VA medical treatment records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in April 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the disability level since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  Although the 
veteran's representative indicated that the last examination 
was held several years ago, the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning increased pension benefits, 
there is no question as to an effective date to be assigned, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a July 1998 rating decision, entitlement to nonservice-
connected pension benefits was granted effective January 
1998.  The veteran's listed disabilities and their ratings 
were as follows: seizures, 40 percent disabling; pancreatitis 
with gastritis and history of positive hepatitis C antibody, 
30 percent disabling; hypertension with retinopathy, 10 
percent disabling; left reducible inguinal hernia, 10 percent 
disabling; macrocytic anemia, 10 percent disabling; 
headaches, 10 percent disabling; and fracture of the ribs on 
the right side, non-compensably disabling.  The combined 
rating was 70 percent.  

In April 2003, correspondence was received in which the 
veteran requested special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
by reason of being housebound.

In April 2003, the veteran was afforded a VA examination for 
housebound status or permanent need for regular aid and 
attendance.  On the examination report, it was noted that the 
veteran came to the examination unaided and was not a 
hospital patient.  He complained of abdominal pain and 
recurrent diarrhea.  He weighed 159.3 pounds.  He was 5 feet 
and 7 inches tall.  His nutrition was fair.  He used a cane 
for gait assistance.  His blood pressure was 118/78.  He did 
not report that he spent any specific time during the day in 
bed.  His posture was stooped and, as noted, he used a cane, 
but he was not in any acute distress.  He was able to perform 
all activities of daily living and was able to get around the 
hospital adequately.  There was no atrophy or contractures on 
examination.  He was able to bear weight bilaterally.  He 
held himself tensely, but there were no restrictions.  The 
examiner stated that the veteran had chronic pancreatitis 
with intermittent episodes of acute pancreatitis.  The 
veteran related that he had diarrhea last week.  It was noted 
that the veteran attended the VA Methadone clinic daily and 
came to VA for that service.  The veteran was able to walk 
one block, unaided.  The examiner indicated that the veteran 
had chronic pancreatitis; hepatitis A, B, and C; 
hypertension, anemia; and chronic headaches.  The examiner 
opined that the daily services of a skilled 
professional/health care services were not needed.  

Thereafter, VA medical records were received which were dated 
through December 2003.  In February 2003, the veteran 
reported that he had severe headaches and abdominal pain.  He 
was admitted to the emergency room for pancreatitis.  His 
treatment lasted two weeks.  The veteran also reported having 
headaches and back pain during this time; however, he did not 
feel that the pain interfered with his treatment, so he was 
not admitted to the pain clinic.  Visual fields were noted to 
be full during the treatment period.  The veteran was noted 
to be taking multiple medications.  Thereafter, the veteran 
also participated in VA Methadone treatment.  He was afforded 
a VA evaluation in which his psychiatric state was assessed.  
He was diagnosed as having a major affective disorder with a 
global assessment of functioning (GAF) score of 55.  

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.  GAF 
scores ranging between 51 and 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130.

The symptoms described were consistent with no more than a 30 
percent rating under VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
are rated according to the General Rating Formula for Mental 
Disorders.  The rating criteria provides a 30 percent rating 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In this case, the veteran expressed feelings of loneliness, 
but denied sustained feelings of depression or anxiety and 
appeared to maintain interest in a wide range of activities.  
He denied difficulties with low self esteem, sleep, or 
appetite disturbance.  He did not express excessive fears of 
reinjury nor did he demonstrate extreme avoidance of 
activities associated with severe chronic pain syndromes.  
The veteran's primary difficulties involved his long history 
of polysubstance abuse.  The veteran indicated that he was 
living alone and that he received help with housework from 
his ex-wife.  He also maintained contact with his two grown 
children with whom he had a good relationship.  The veteran 
was unemployed, but enjoyed social contact and spent his time 
at the gym, bowling, and watching television.  

No more than a 30 percent rating would be met as the veteran 
did not have any flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
Although the veteran was unemployed, this was not primarily 
due to psychiatric impairment, but polysubstance abuse and 
other physical factors.  

Accordingly, major affective disorder should be included 
among the veteran's disabilities.  As noted, this disability 
is 30 percent disabling.  The total combined disability is 80 
percent.  See 38 C.F.R. § 4.25.  

Under the law, increased pension benefits are payable to a 
veteran who needs the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The 
veteran is considered to be in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or 
nearly blind; whether the person is a patient in a nursing 
home because of incapacity; or whether the veteran 
establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  The criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment. 38 C.F.R. § 
3.352(a).  It is only necessary that the evidence establish 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

In this case, the criteria for aid and attendance benefits 
are not met.  The veteran has some retinopathy and uses 
glasses.  However, he is not blind or nearly blind.  He is 
not a patient in a nursing home because of incapacity.  
Moreover, the veteran does not establish a factual need for 
aid and attendance.  Although the veteran has reported that 
he has difficulty with his "day to day" affairs and 
requires the assistance of his ex-wife, the VA examiner 
stated that the veteran was able to perform all of his 
activities of daily living, was not in acute distress was 
able to get around the hospital adequately with the use of a 
cane, and was able to get to the hospital daily.  The 
examiner opined that daily skilled services were not 
indicated.  The veteran enjoys leisure activities involving 
socialization to include bowling and going to the gym.  

The objective evidence does not show that the veteran is 
unable to attend to the wants of nature nor that he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances because he does not have any.  

He is able to feed himself.  He does not have incapacity that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
Although he has some psychiatric impairment, it is no more 
than moderate.  The veteran gets around on his own, he came 
to his VA examination on his own, and he attends the daily 
Methadone clinic on his own.  He leaves his home daily and 
not merely for medical appointments as he also goes to the 
gym.  He is independent and can manage his own affairs.

Accordingly, the Board concludes that the requirements for 
special monthly pension based upon the need for regular aid 
and attendance of another person have not been met.

If the veteran is not in need of regular aid and attendance, 
consideration will be given as to whether the veteran is 
housebound.  This benefit provides an alternate basis for 
special monthly pension.  38 C.F.R. § 3.351(d).  Housebound 
benefits are warranted if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d).

In this case, the criteria for housebound benefits are not 
met.  With regard to his disabilities, the veteran does not 
meet the rating criteria.  He does not have a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities.  

With regard to his seizure disorder, a 100 percent rating is 
warranted when there is an average of at least one major 
seizure per month over the last year.  VA outpatient records 
do not document any seizures, although neurological 
assessments were performed nor does the veteran report having 
any seizures.  See Diagnostic Code 8910.  

With regard to pancreatitis, a 100 percent rating is 
warranted for marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  The veteran has been treated for chronic 
pancreatitis with acute episodes.  However, marked liver 
damage has not been shown and the veteran has not required 
rest therapy three or more times per year.  See Diagnostic 
Code 7345.  Alternatively, a 100 percent rating is warranted 
where there are frequently recurrent disabling attacks of 
abdominal pain with few pain free intermissions and with 
steatorrhea, malabsorption, diarrhea and severe malnutrition.  
The veteran does not have severe malnutrition, his nutrition 
has been shown to be fair.  See Diagnostic Code 7347.  

With regard to hypertension with retinopathy, hernia, anemia, 
and headaches, the maximum ratings are less than 100 percent.  

With regard to the veteran's psychiatric disability, as 
noted, no more than a 30 percent rating is warranted.  

Thus, the veteran does not have the required 100 percent 
disability rating.  Although a few of his disabilities may be 
rated as 100 percent disabling, he does not meet the 
diagnostic criteria.  

Moreover, the veteran is not factually housebound.  He leaves 
his home daily to come to the Methadone clinic and to attend 
social activities.  He is able to leave his home environment 
and does so.  He is not substantially confined to his 
dwelling and the immediate premises and it is not reasonably 
certain that the disability or disabilities and resultant 
confinement will continue throughout his lifetime.  
Accordingly, the Board concludes that the requirements for 
special monthly pension at the housebound rate are not met 
and the appeal for special monthly pension must be denied.  
The claim may be reopened at any time, of course, by 
submitting appropriate evidence to the RO.


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or by reason of being housebound 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


